One of the ways a plaintiff can win a slip and fall case such as this is to show that the defendant placed the offending material on his premises; under those circumstances, the defendant would have actual knowledge of the defect.
In its motion in this case, the defendant did not negate this point with Civ. R. 56 type evidence, or, with the same type of evidence, demonstrate that there is no evidence available on this point.  Accordingly, the plaintiff has no burden to respond with anything.
Since there was no showing of the lack of a question of fact as to an element which is essential to plaintiff's case, the motion should have been overruled.